Citation Nr: 0525409	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  95-10 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1946.  He died in March 1979.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1979 decision that, inter alia, denied 
service connection for the cause of the veteran's death.  The 
appellant filed a notice of disagreement (NOD) in October 
1979, and the RO issued a statement of the case (SOC) in 
February 1994.  The appellant filed a substantive appeal in 
March 1994.  In October 1996, the RO issued a supplemental 
SOC (SSOC).  

In June 1997, the appellant testified during a hearing before 
a former Veterans Law Judge at the RO; a transcript of that 
hearing is of record.

In January 1998, the Board remanded this matter to the RO.  
After undertaking further development-to include obtaining 
additional treatment records-the RO continued the denial of 
the claim (as reflected in an April 2000 SSOC).

In April 2003, the Board again remanded the matter to the RO.  
After accomplishing additional action, the RO continued the 
denial of the claim (as reflected in an October 2004 SSOC).

In March 2005, the Board duly notified the appellant that the 
Board no longer employed the Veterans Law Judge that 
conducted the June 1997 Board hearing and that she had the 
right to another Board hearing; that letter indicated that, 
if the appellant did not respond within 30 days, it would 
assume that no further hearing was desired.  As no response 
to the Board's March 2005 letter has been received, the Board 
will proceed with its review of the claim on appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran died in March 1979.  The death certificate 
lists the cause of death as bronchopneumonia, bilateral, 
severe, with old thrombotic occlusion of right coronary 
artery listed as an other significant condition contributing 
to death but not relating to the underlying cause of death.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

4.  There is no competent and provide evidence of a medical 
relationship between the veteran's post-service development 
of progressive supranuclear palsy (PSP), which likely 
contributed to the cause of his death, and his active 
service. 

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  

6.  As medical research clearly reveals uncertainty as to the 
etiology of PSP, obtaining an advisory opinion from an 
independent medical expert (IME) would require the examiner 
to resort to in pure speculation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2004).

2.  An advisory opinion from an IME is not warranted.  
38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the February 1994 SOC and the October 1996, April 
2000, and October 2004 supplemental SOC's (SSOC's), as well 
as the June 2002 letter, the RO notified the appellant of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim for service connection for the 
cause of the veteran's death.  The RO notified the appellant 
of the criteria for establishing service connection, and of 
the need for evidence showing that the veteran's PSP, a rare 
brain disorder, was the cause of his death or otherwise 
contributed to or materially hastened his death, and that the 
veteran's PSP disorder was due to disease or injury incurred 
in service.  After each, the appellant and her representative 
were given the opportunity to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the RO's June 2002 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The RO also informed her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim, particularly, medical 
records, if she gave the VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
appellant provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which the veteran was treated, and notified her 
that VA would request such records on her behalf if she 
signed a release authorizing it to request them.  That letter 
also invited the appellant to submit any additional evidence 
in her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant. 

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the rating action on appeal, and well after a 
substantially complete application was received.  However, 
the Board finds that the lack of pre-adjudication notice in 
this matter has not, in any way, prejudiced the appellant.  
In this regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, any 
delay in issuing the section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that her claim was 
fully developed after notice was provided.  

When the RO initially adjudicated the claim in July 1979, and 
then again in October 1993, the VCAA was not then in effect.  
Following enactment of the VCAA, the RO issued to the 
appellant the June 2002 letter, notifying her of the VCAA 
duties to notify and assist, setting forth the criteria for 
applicable criteria, and soliciting information and evidence 
from the appellant.  The letter was provided to the appellant 
more than two years before the October 2004 SSOC, and the RO 
afforded the appellant well over a one-year period for 
response to such a notice letter prior to returning the 
matter to the Board in December 2004.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant.  As indicated below, the RO has obtained 
copies of the veteran's VA treatment records and autopsy 
report, to include pathological reports. The appellant also 
has been given opportunities to submit and/or identify 
evidence to support her claim.  In November 2004, the 
appellant's representative indicated that the appellant had 
no new evidence to support her claim.  In March 2005, the 
appellant was given an opportunity for another hearing, but 
did not respond.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.
  
Under these circumstances, the Board finds that there is no 
prejudice to the appellant in the Board proceeding, at this 
juncture, with a decision on the claim on appeal. 



II.  Factual Background

Service medical records contain no complaints, findings, or 
diagnosis of either PSP or bronchopneumonia.

Private hospital records first show manifestations of 
cerebral dysfunction, etiology undetermined, in May 1975.

A report of VA psychiatric examination in March 1976 reflects 
the examiner's opinion that the veteran was suffering from 
pre-senile dementia, probably Alzheimer's disease, and that 
he would likely require institutional care within the next 
year.

VA treatment records in March 1978 show an assessment of 
chronic progressively downhill neurologic disease, clinical 
course consistent with degenerative cerebellar disease rather 
than with cerebrovascular accident.  Records show that the 
veteran was unable to talk or communicate, he was not able to 
walk or use extremities, and that he required complete 
nursing care.  He had difficulty swallowing food.

A March 1979 cardiopulmonary resuscitation report reflects 
that the veteran with PSP, which began approximately ten 
years earlier, presented on March 14 for evaluation of 
dyspnea, pneumonia, fever, and cyanosis.

VA treatment records in March 1979 show an assessment of 
extension of pneumonia, regarding aspiration.

The veteran died on March [redacted], 1979.  His death certificate 
shows that the immediate cause of death was bronchopneumonia, 
bilateral, severe.  Also shown as a significant condition 
contributing to the veteran's death, but not related to its 
cause, was old thrombotic occlusion of right coronary artery.  
He died at a VA medical center (VAMC), and an autopsy was 
performed.  No claims for service connection were pending at 
the time of the veteran's death.

A March 1979 autopsy report concluded that the cause of the 
veteran's death was bronchopneumonia, bilateral, severe, and 
occlusive coronary arteriosclerosis.

In May 1979, the appellant filed a claim for dependency and 
indemnity compensation, death pension, and accrued benefits.

A neuropathology microscopic summary prepared by a VA 
physician, Dr. V. Atluru, reflects findings that suggest the 
diagnosis of PSP.  An addendum to that report, regarding 
electron microscopy, prepared by a VA physician, 
Dr. N. Peress, indicates that, due to autolysis, the 
morphology of the neurofibrillary pathology could not be 
defined at the ultrastructural level.
 
An October 1979 pathological report prepared by Dr. Peress 
reflects a diagnosis of neural tissue with cytoplasmic 
inclusion bodies.  Dr. Peress also noted that, due to the 
unknown nature of PSP, copies of the electron micrographs 
were sent to Dr. Asao Hirano and Dr. James Powers, recognized 
neuropathology experts with extensive electron micrograph 
experience; neither expert was able to shed light on the 
nature of these inclusions.  [Parenthetically, while the 
report indicates that Dr. Powers communicated by telephone 
and that Dr. Hirano's letter accompanies the report, 
Dr. Hirano's letter is not of record.]
In an August 1980 medical statement, a VAMC Director 
concluded that, based on a review of the veteran's medical 
records, with the assistance of expert members of VA's staff, 
the veteran's illness was PSP, which is a progressively 
degenerative disorder that advances over time.  

A medical publication on the topic of PSP, received from the 
appellant in January 1994, indicates that in all studies, the 
immediate cause of death was usually pneumonia resulting from 
difficulties swallowing and complicated eventually by 
aspiration.  Reportedly, what causes a PSP patient's brain 
cells to degenerate remains uncertain.  In comparison with a 
common neurological disease that shares some characteristics 
of PSP and is indigenous to Guam and a few other areas in the 
western Pacific, a genetic cause has been virtually ruled 
out, leaving an environmental or nutritional explanation most 
likely.
 
During a June 1997 Board hearing, the appellant testified 
that VAMC physicians had indicated that they were starting to 
see cases of PSP in veterans who had served in the Pacific. 

An April 2003 reply from the Social Security Administration 
indicates that, after an exhaustive and comprehensive search, 
no medical records pertaining to the veteran were located.

An October 2004 reply from the VAMC Director, Northport, New 
York, indicates that a search has been made for copies of any 
existing medical records pertaining to the veteran, generated 
after his death from March [redacted], 1979, through August 1980; the 
search yielded no such documents or documentation that any 
specimens had been sent for analysis outside of that 
facility.

III.  Legal Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings of the existence of 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred or 
aggravated in service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Initially, the Board notes the evidence does not indicate, 
and the appellant does not allege, that any of the conditions 
listed on the veteran's death certificate was the result of 
injury or disease incurred or aggravated during active 
military service.  The death certificate notes that the 
veteran's death was due to severe, bilateral 
bronchopneumonia.  It also lists old thrombotic occlusion of 
right coronary artery as a condition contributing to the 
veteran's death, but not related to its cause.  The record 
reveals no evidence of complaints or diagnosis of, or 
treatment for, bronchopneumonia or for any underlying 
condition (old thrombotic occlusion of right coronary artery) 
during service, and there is no competent medical evidence or 
opinion relating either of these post-service diagnoses to 
any incident of service.  The Board also points out that the 
appellant has not alluded to the existence of any such 
medical evidence or opinion.  

Rather, the appellant's claim is based on her assertions that 
the veteran's PSP contributed substantially or materially to 
cause the veteran's death, and that such disability was 
medically related to his military.  Unfortunately, the Board 
finds that there is no competent and persuasive evidence to 
support the appellant's assertions.  

Regardless of the likelihood that the veteran's PSP resulted 
in pneumonia, which contributed to cause his death, there is 
simply no evidence of a medical relationship between the 
veteran's post-service development of PSP and his active 
service.  Significantly, the record reveals no evidence of 
complaints or diagnosis of, or treatment for, PSP during 
service, and the first manifestations of PSP were not until 
nearly 30 years after the veteran's discharge from service.  
There also is no competent medical to support such a 
relationship between the veteran's PSP and service.  In an 
August 1980 medical statement, a VAMC Director found that the 
veteran's illness was PSP, but did not provide any opinion to 
its etiology.  Indeed, it appears that other experts in the 
field of neuropathology have been unable to determine the 
likely nature of the veteran's PSP, and neither the appellant 
nor her representative presented or alluded to the existence 
of any medical opinion establishing a nexus between the 
veteran's PSP and his military service, despite specifically 
being asked or invited to present or identify such evidence 
via the RO's June 2002 letter.

Under these circumstances, where medical research suggests 
that the etiology of a disease or disability is unknown, the 
Board finds that the matter does not warrant an opinion from 
an IME (independent medical expert).  See 38 U.S.C.A. § 7109; 
38 C.F.R. § 20.901(d).  Such an opinion would require resort 
to speculation, which and would, thus, not provide a 
sufficient predicate for a grant of service connection the 
cause of the veteran's death.  See, e.g., 38 C.F.R. § 3.102.

Although the medical treatise materials submitted by the 
appellant in January 1994 suggest pneumonia as a common cause 
of death for those suffering from PSP, these materials simply 
are not relevant to the question of whether the veteran's PSP 
was incurred or aggravated in service.  Specifically, the 
research materials that suggest an environmental or 
nutritional factor as the most likely cause of a neurological 
disease similar to PSP and indigenous to Guam and a few other 
areas in the western Pacific, are not probative for purposes 
of determining whether this veteran's PSP was incurred or 
aggravated in active military service.

Even if the Board were to assume, for the sake of argument, 
that the veteran's PSP likely contributed substantially or 
materially to the cause of his death, the record presents no 
medical basis for a finding that the veteran's PSP was 
directly related to any incident of active military service.  
There is no objective evidence of disease manifestations in 
service, or competent medical evidence or opinion relating 
the post-service diagnosis of PSP to the veteran's active 
military service.
  
The Board has considered the appellant's assertions that the 
veteran's development of PSP was due to his active service in 
the Pacific, and that such disability resulted in pneumonia 
and caused his death.  While the Board does not doubt the 
sincerity of her belief that the veteran's death was 
partially due to his active service in the Pacific, as a 
layperson without the appropriate medical training and 
expertise, the appellant simply is not competent to provide a 
probative opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Likewise, 
the appellant's assertions about what VA doctors told her 
pertaining to the etiology of the veteran's PSP does not 
constitute competent evidence to support the claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

As the evidence of record does not support the claim, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  In adjudicating the current 
claim, the Board also has considered the benefit-of-the-doubt 
doctrine; however, in the absence of competent and persuasive 
evidence to support the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


